     Case 1:20-cv-00467-NONE-EPG Document 36 Filed 03/25/21 Page 1 of 2
1

2

3

4

5

6

7

8

9                                      UNITED STATES DISTRICT COURT

10                                EASTERN DISTRICT OF CALIFORNIA

11

12    LAMAR JORDAN,                                     Case No. 1:20-cv-00467-NONE-EPG (PC)
13                        Plaintiff,
14           v.                                         ORDER SETTING SETTLEMENT
                                                        CONFERENCE
15    O. NORRIS, et al.,
16                        Defendants.
17

18          Lamar Jordan (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in

19   this civil rights action filed pursuant to 42 U.S.C. § 1983, which includes state law claims. The

20   Court has determined that this case will benefit from a settlement conference. Therefore, this

21   case will be referred to Magistrate Judge Helena M. Barch-Kuchta to conduct a settlement

22   conference on May 28, 2021, at 9:00 a.m. The settlement conference will be conducted by

23   remote means, to be determined at a later date and time. The Court will issue the order detailing

24   the procedures for the settlement conference and the necessary writ in due course.

25          In accordance with the above, IT IS HEREBY ORDERED that:

26          1. This case is set for a settlement conference before Magistrate Judge Helena M. Barch-

27                Kuchta on May 28, 2021, at 9:00 a.m. The settlement conference will be conducted

28                by remote means, to be determined at a later date and time.

                                                        1
     Case 1:20-cv-00467-NONE-EPG Document 36 Filed 03/25/21 Page 2 of 2
1

2          2. The Clerk of Court is directed to serve a copy of this order on the Litigation Office at

3                Ironwood State Prison via facsimile at (760) 921-4307 or via email.

4
     IT IS SO ORDERED.
5

6       Dated:     March 25, 2021                             /s/
7                                                      UNITED STATES MAGISTRATE JUDGE

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                      2
